Citation Nr: 1217868	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-31 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for erectile dysfunction.

2.Entitlement to an initial disability rating greater than 10 percent for residuals, status post avulsion fracture of the left ankle.  

3.  Entitlement to an initial disability rating greater than 10 percent for residuals, postoperative bone fragment removal of the right knee, with scar and Osgood Schlatter's disease.

4.  Entitlement to an initial disability rating greater than 10 percent for left knee, Osgood Schlatter's disease.

5.  Entitlement to an initial compensable disability rating for residual scar, status post cystectomy for pilonidal cyst.  
  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 through October 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2008 and December 2010 rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran indicated on his August 2009 and January 2011 VA Form 9s that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for May 2011 and the Veteran was provided notice of this hearing in April 2011.  In May 2011 correspondence the Veteran requested that his May 2011 Travel Board hearing at the Winston-Salem, North Carolina RO be cancelled and that he be scheduled for a Videoconference hearing closer to his home as the Winston-Salem office was a five to six hour drive from his home.  A June 2011 Report of Contact notes that RO personnel contacted the Veteran and informed him that Videoconference hearings are also held at the Winston-Salem, North Carolina RO and that if the Veteran would like to register a complaint regarding this procedure he was free to do so.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In a June 2011 Report of Contact, the Veteran again raised the issue of entitlement to service connection for a dental disorder.  While this issue was previously adjudicated in a May 2010 rating decision, it has not been readjudicated by the Agency of Original Jurisdiction (AOJ) since the newly submitted June 2011 claim.  Also, in March 2012 correspondence the Veteran raised the issue of entitlement to service connection for an asymmetrical prostate resulting from an autoimmune disorder caused by his in-service vasectomy.  This issue has not been adjudicated by the AOJ.  As the Board does not have jurisdiction over these issues, they are referred to the AOJ for appropriate action.  

The issues of entitlement to initial increased ratings for the bilateral knees, ankle, and scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's erectile dysfunction is currently manifested by decreased frequency in erections and lack of desire, without any evidence of penis deformity.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for erectile dysfunction have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code (DC) 7522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected erectile dysfunction is more disabling than currently evaluated.  


Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When rating the service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's erectile dysfunction is currently rated as noncompensably disabling under 38 C.F.R. § 4.115b, DC 7522.  Under DC 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating (aside from the special monthly compensation, which has already been granted in this case). 38 C.F.R. § 4.115(b), DC 7522.
 
Service treatment records show that the Veteran was diagnosed with psychogenic impotence in August 2004.  The Veteran filed a claim for service connection for erectile dysfunction in August 2010 and was afforded a VA contract examination in October 2010.  By rating decision dated in December 2010 the RO granted service connection for erectile dysfunction, assigning a noncompensable disability rating effective August 10, 2010, the date of the Veteran's claim.  The RO also awarded special monthly compensation based on loss of a creative organ, also effective August 10, 2010.  

During the October 2010 VA contract genitourinary examination the Veteran stated that he had been experiencing erectile dysfunction for the past eight years.  During the day the Veteran reportedly urinated four times at intervals of every five hours and during the night he urinated one time at intervals of every four hours.  He did not have problems starting urination.  He did not have any urinary incontinence.  He stated that he was impotent and it began eight years earlier.  He stated that he could achieve and maintain an erection.  He indicated that it was possible to vaginally penetrate with ejaculation.  He reported his ejaculation was not retrograde.  He indicated that he was only able to achieve an erection every one to two months and that it was not very strong.  Treatment for his impotence included oral medication and did not include injections, implants, a pump, psychological consultation, or surgery.  The Veteran indicated that the treatment had helped his sexual functioning.  

With regard to the Veteran's sexual dysfunction, he additionally reported that he experienced a nerve disorder as follows:  complications from pilonidal cyst surgery and spinal anesthesia.  With regard to sexual dysfunction, he additionally reported he had experienced psychological issues such as depression due to erectile dysfunction.  Additionally, the Veteran reported that he used to have five or six erections per day but now he was lucky to have an erection one time every couple of months.  The Veteran reported that he did not experience any overall functional impairment from this condition.  

On physical examination the penis was normal.  There was no deformity, no masses, nor tenderness.  Examination of the testicles revealed well developed, well descended testis, with no mass, atrophy, or tenderness.  They were normal in size and consistency, without evidence of varicocele and the epididymitis was within normal limits.

The impression was erectile dysfunction.  The subjective factors included decreased frequency in erections and lack of desire.  Objective factors included a history of Viagra use.  The examiner noted that the erectile dysfunction was at least as likely as not due to multiple factors including back pain, depression, and idiopathic.  The examiner noted that there was no effect on the Veteran's usual occupation.  

Given the above evidence, the Board finds that the criteria for a schedular 20 percent rating under DC 7522 is not warranted as there is no evidence of deformity of the penis.  The Board has also considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period, but finds no evidence for a staged rating in this case.  Furthermore, a compensable disability rating under DCs 7520, 7521, 7523, or 7524 is not warranted as the Veteran has not had any of his penis or testes removed and there is no evidence of deformity.  Special monthly compensation may be assigned for erectile dysfunction alone on the theory that it is analogous to the loss of a creative organ and the RO has already assigned special monthly compensation.  


Extraschedular Consideration

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected erectile dysfunction.  The competent medical evidence of record shows that the Veteran's erectile dysfunction is specifically contemplated by the rating criteria. Furthermore, the RO has already assigned special monthly compensation for loss of a creative organ.  The effects of the Veteran's erectile dysfunction have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of August 10, 2010, the date of his claim, and a noncompensable percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained a medical opinion as to the severity of the erectile dysfunction, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

In his January 2011 notice of disagreement the Veteran wrote that while the penile tissue was not deformed (as was stated in the October 2010 VA contract examination report), the examination report failed to mention a deformed prostate gland that was misshapen which the examiner suggested to the Veteran that he see another provider for.  The Veteran wrote that the misshapen prostate can be a large contributor to the erectile dysfunction as well as the psychogenic causes that have yet to be evaluated.  The Veteran further wrote that the effect of his erectile dysfunction on his family life and mental state had not been taken into consideration.  In his March 2012 substantive appeal the Veteran wrote that he was seen by an urologist for his asymmetrical prostate and has been told that the asymmetry may the result of an autoimmune disorder triggered by his in-service vasectomy.  A review of the October 2010 VA contract examination shows that the examiner noticed a bilobed prostate and instructed the Veteran to see a physician about this.  

While the Board notes that there may be outstanding treatment records with regard to the Veteran's prostate disorder, these records pertain to the Veteran's prostate disorder, and are not pertinent to the claim for a higher rating for erectile dysfunction.  Since the only criteria that can possibly exist to warrant an increased rating for erectile dysfunction is penile deformity, the only evidence pertinent to a claim for increase is evidence of penile deformity.  The Board thus finds that any new evidence of ongoing treatment for erectile dysfunction is unlikely to show reasons (frequent hospitalizations or employment impairment) that might weigh for an extraschedular examination.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial compensable disability rating for erectile dysfunction is denied.



REMAND

With regard to the bilateral knee, left ankle, and skin issues, the Veteran was last afforded a VA examination with regard to these issues in January 2008.  In his September 2008 notice of disagreement the Veteran reported that January 2008 VA contract examiner did not perform any range of motion studies with regard to either the knees or the left ankle.  With regard to his left ankle disorder, the Veteran reported that his disorder results in periods of extreme weakness and also grinds as if bone on bone contact is being made.  He reported that he could not stretch out his ankle without having it pop resulting in a mini explosion in the joint space.  With regard to the knees, the Veteran reported that his knees pop and crack and creak like the knees you would expect to find on a geriatric patient and not the knees of a 30 year old male.  He reported that he had lost minor amounts of range of motion and the knees were damaged enough that after brief periods of exercise  or exertion the knees would swell and feel like jello with a rubber feeling.  

Also, in his September 2008 notice of disagreement the Veteran reported that the scar from cystectomy surgery for the pilonidal cyst had not healed.  Specifically, the Veteran reported that from time to time and with no predictable pattern he noticed a foul smelling fluid from the region of the site.  According to the Veteran, inflammation of the site was further aggravated by sitting for any extended period of time.  Because of this, the Veteran indicated that he had to quit a very good paying job due to not being able to sit for the prolonged amounts of time that the job required.  These allegations were repeated in the Veteran's August 2009 VA Form 9 as well as September 2009 correspondence.    

A review of the January 2008 VA contract examination shows that the Veteran had full range of motion of both the knees and ankles at the time of the examination.  The examination report also notes that after repetitive use, the Veteran was additionally limited by pain, fatigue, and lack of endurance without evidence of weakness or incoordination with the additional limitation resulting in a zero degree loss of motion.  Also, the January 2008 VA contract examination showed a scar between the buttocks secondary to the pilonidal cystectomy measuring 6 centimeters by 0.2 centimeters which was level.  There was no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hyperpigmentation, or abnormal texture.  

The Veteran is arguing that the January 2008 VA contract examination report is inadequate as the examiner failed to perform necessary range of motion studies regarding the knees and left ankle and failed to adequately report pertinent findings regarding his scar (specifically the scar being unhealed and emitting an odor).  The Veteran also appears to be arguing that his bilateral knee, left ankle, and skin disorders have worsened since the last examinations.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given these allegations the Veteran should be afforded additional VA contract examination(s).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examination(s) to determine the current level of impairment resulting from his service-connected bilateral knee, left ankle, and skin disorders.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted. 

* With regard to the bilateral knee and ankle disorders, the examiner should specifically conduct range of motion testing with the use of a goniometer.  The examiner should also note the Veteran's report of extreme weakness and possible bone on bone contact in the left ankle, popping sounds in the left ankle and knees, and report of swelling in the knees.  
  
* With regard to the skin disorder, the examiner should specifically note whether the scar is well-healed and whether there is any discharge coming from the scar.  The examiner should also note the Veteran's complaints of a foul smelling fluid from the region of the site and being unable to sit for long periods of time due to the scar, which, according to the Veteran affects his employability.

2. After the development requested above has been completed to the extent possible, readjudicate the Veteran's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran should be advised that failure to report for the scheduled examination(s) may result in the denial of his claims. 38 C.F.R. § 3.655  (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


